Citation Nr: 1745130	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  11-02 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a respiratory disability, to include asbestosis.


REPRESENTATION

Appellant represented by:	Brayton Purcell, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing in December 2014.  A transcript of that hearing is of record.  

This appeal was previously remanded by the Board in March 2015.  The Board acknowledges that its previous Remand also addressed the issue of entitlement to service connection for diabetes mellitus, type II.  However, in a February 2017 rating decision, the RO granted entitlement to service connection for diabetes mellitus, type II, associated with herbicide exposure.  As this is considered a full grant of the benefit sought on appeal with respect to this issue, it is no longer before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for asbestosis.  Unfortunately, the Board finds that additional development must be undertaken before this claim can be adjudicated on the merits.  

The Veteran was provided with a VA examination relevant to his claim in September 2010, approximately seven years ago.  At that time, the examiner provided a negative nexus opinion.  In support of that opinion, the examiner explained that:

asbestos related lung disease is found in some people with prolonged exposure to asbestos particles and is a "dose response" condition.  The longer the exposure, usually 10 years or more, and the more dust particles in the air, the more likely a person is to develop asbestos related lung condition.  This veteran's time spent on aircraft carrier in the service did not submit him to sufficient duration or amount asbestos exposure to cause pleural plaques.  He gives history of working in "dust" filled building in shipyards as a civilian post service, for almost 2 decades which is much more likely to be when he had enough asbestos exposure to cause pleural plaques.  The patient does NOT have asbestosis (which is an interstitial lung disease) and does NOT have mesothelioma or any type of lung cancer.  Pleural plaques are usually noted on CXR incidently [sic] when CXR done for some other reason and asymptomatic in most individuals. If pleural plaques become extensively calcified they can lead to some evidence of a restrictive lung disease pattern in some patients, but not in this patient.  His history of coughing and wheezing, improved with bronchodilator, is not related to asbestos exposure, but clinically sounds like chronic obstructive pulmonary disease.

Significantly, however, despite the VA examiner's conclusion that the Veteran did not have asbestosis or any type of lung cancer, the Board emphasizes that VA treatment records dated prior to the September 2010 examination as well as VA treatment records dated as recently as January 2017 listed "asbestosis" on the Veteran's problem list.  The Veteran also competently testified at his December 2014 Board videoconference hearing that he had been diagnosed as having asbestosis.  In addition, recent VA treatment records have also diagnosed the Veteran as having adenocarcinoma of the lung, and the September 2010 VA examiner noted the Veteran had symptoms consistent with chronic obstructive pulmonary disease.  

The Board finds that the September 2010 VA examination is outdated and inadequate.  The examiner based  her negative nexus opinion on the premise that the Veteran did not have a diagnosis of asbestosis without explaining whether the previous diagnoses of asbestosis found in his VA treatment records were merely misdiagnoses or rather a disability which had since resolved.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  In addition, the September 2010 VA examiner supported her negative nexus opinion by indicating that the Veteran did not have any type of lung cancer, while more recent treatment records indicate diagnoses of adenocarcinoma of the lung.  Therefore, the factual premise upon which the examiner based her opinion is no longer accurate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that a medical opinion based on an inaccurate or incomplete factual premise is not probative).  As such, on remand, a new examination should be conducted to determine the nature and probable etiology of the Veteran's claimed respiratory disorder. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with regard to his claim of entitlement to service connection for a pulmonary disability, to include asbestosis.  Ask that the examiner review the claims file and interview the Veteran as to the onset, frequency, and duration of his symptoms.

All indicated tests and studies must be done, and all findings should be reported in detail.  

The examiner is asked to furnish an opinion with respect to the following questions:

(a)  Identify all current respiratory disorders that have been present at any time since March 2008, to include asbestosis and/or chronic obstructive pulmonary disease.  If there is no current diagnosis of asbestosis, then the examiner is requested to discuss whether the previous diagnoses of asbestosis were proper and currently asymptomatic, or rather misdiagnoses.

(b)  For each respiratory disorder diagnosed during the appeal period (even if currently asymptomatic), opine as to whether it is at least as likely as not (a 50 percent or higher probability) that such disorder had its onset during or was otherwise related to his service.  In rendering this opinion, the examiner is asked to reference the Veteran's VA treatment records as well as his testimony at the December 2014 Board videoconference hearing.  

The examiner should consider all of the evidence of record, including the Veteran's lay statements and medical records.  Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, then the Veteran and his attorney should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




